Appeal (1) from a judgment of the County Court, Nassau County, convicting appellant of grand larceny in the first degree (2 counts) and sentencing him to serve 5 to 10 years on each count, the terms to run concurrently, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. (Code Crim. Pro., § 542.) No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.